Citation Nr: 0619864	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  01-01 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an extra-schedular rating pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for the veteran's 
service-connected spondylolysis of L-5.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971, and from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In May 2003 and March 2005, the Board 
remanded the appeal for further development.  

In a May 2002 statement, the veteran indicated that he no 
longer wanted a hearing; therefore, any request for a hearing 
before a member of the Board is considered withdrawn.  See 38 
C.F.R. § 20.704 (2005).   


FINDINGS OF FACT

The veteran's spondylolysis of L-5 does not result in marked 
interference with employment or frequent hospitalization, or 
otherwise present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.


CONCLUSION OF LAW

The criteria for an extra-schedular evaluation for the 
veteran's spondylolysis of L-5 are not met.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence needed to substantiate his claim.  In a 
March 2005 letter, issued prior to the initial AOJ decision, 
VA informed the veteran of the information and evidence 
needed to substantiate a claim for an extra-schedular rating.  
The letter also informed the veteran of his and VA's 
respective duties for obtaining evidence, and asked him to 
submit any evidence in his possession that pertains to his 
claim.  

In addition, VA provided the veteran with a copy of the 
appealed May 2000 rating decision, February 2001 statement of 
the case, May 2003 and March 2005 Board remands, and numerous 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  By way of these documents, the veteran was also 
specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain all relevant records adequately identified 
by the veteran.  Specifically, the information and evidence 
that have been associated with the claims file consist of his 
service medical records, post-service VA and private medical 
records, VA examination reports, and statements made by and 
on behalf of the veteran in support of his claim.  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date of 
an award.  

In this case, the veteran was not informed of the information 
and evidence needed to establish a disability rating and 
effective date prior to the initial denial.  For the reasons 
described below, an extra-schedular rating is being denied 
and neither a disability rating nor effective date will be 
assigned.  As such, there is no prejudice to the veteran with 
respect to any notice deficiencies related to these issues.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

II.  Laws and Regulations

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  The 
Rating Schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from a service-connected 
disability.  38 C.F.R. § 3.321(a) (2005).  

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  In the exceptional case, however, to 
accord justice, where the schedular evaluations are found to 
be inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b) 
(2005).  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2005).

III.  Analysis

Initially, the Board notes that, in March 2005, the Board 
denied a disability rating in excess of 20 percent for 
spondylolysis of L-5 and remanded the extra-schedular aspect 
of the increased rating claim.  The veteran did not file a 
Notice of Appeal of the Board's decision with the Court; 
therefore, the Board decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7266 (West 2002).  
Thus, the issue of entitlement to an increased schedular 
rating is no longer before the Board.

After review, the Board finds that the veteran's low back 
disability does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In support of this finding, 
the Board notes the following evidence of record.

A March 2000 VA examination report reflects that the veteran 
continues to work in construction despite considerable pain.  

In a January 2001 statement, the veteran stated that he is 
unable to take prescription pain medication for his low back 
because of an ulcer.  

An April 2003 VA examination report reflects that the veteran 
lost about two weeks of work over the past three months due 
to his back pain.  The veteran reported daily flare-ups but 
no incapacitating episodes.  

A September 2003 VA treatment note reflects that the veteran 
works cleanup 12 hours per day, and has been working for the 
same employer for 9 years.  The note also reflects that the 
veteran's boss had told him that he could not work if he is 
on insulin.  The Board notes that the disability at issue 
concerns the back, not diabetes.

A May 2004 VA treatment note reflects that the veteran is 
working 12 hours per day doing field maintenance for 6 
months, then off for the winter.

A July 2004 VA examination report reflects that the veteran 
has not worked in a year due to his back disorder.  The 
veteran reported that his low back pain had not changed 
significantly over the past several years.  He also reported 
daily flare-ups but denied any totally incapacitating 
episodes over the past year.  The Board notes that the 
veteran's statement that he has not worked in a year is not 
supported by the evidence of record, including the 
immediately preceding May 2004 treatment note.

A May 2005 VA treatment note reflects that the veteran is 
working cleanup on a construction site.

May and June 2005 VA treatment notes reflect that the veteran 
is taking Tylenol with Codeine (Tylenol #3), a prescription 
pain medication.  The Board notes that, contrary to the 
veteran's earlier assertion, he is able to take prescription 
medication.

A September 2005 VA treatment note reflects that the veteran 
is done working for the summer and may have a winter job 
driving a truck if he can get off of insulin, and that he has 
been working for the same employer for 10 years.  The Board 
again notes the reference to diabetes, not his back, as a 
condition of employment.

A September 2005 VA examination report reflects that the 
veteran is still working in the construction industry as a 
laborer and that he has lost about 10 to 15 days over the 
past 3 months due to his back pain.  The veteran reported 
flare-ups about twice per week but no totalling 
incapacitating episodes over the past year.  After 
examination, the examiner stated that it is at least as 
likely that the veteran would have some difficulty with 
light-heavy and heavy work.  The examiner added that, because 
the veteran does not complain of pain on lifting, pushing, 
and pulling, it is at least as likely as not that the veteran 
would be capable of performing moderate to light work.  The 
examiner stated that the veteran would have difficulty with 
heavy lifting and repetitive lifting.  The examiner also 
stated that the veteran would have difficulty standing in one 
position, kneeling, squatting, and stooping, and that these 
parameters would have to be considered in the employment of 
the veteran.

The Board notes the following statement in the above 
examination report: [I]t is at least as likely as not that 
the veteran would be capable of performing moderate to light 
work.  The Board acknowledges that the statement, when read 
literally, appears to indicate that the veteran is not 
capable of performing moderate to light work.  In light of 
the context of the sentence, and the report as a whole, 
however, the Board finds that it is clear that the examiner 
meant that the veteran is capable of performing moderate to 
light work.  In this regard, the Board observes that the 
statement is prefaced by a note that the veteran does not 
complain of pain on lifting, pushing, and pulling.  The Board 
also points out that the sentence immediately preceding the 
statement reflects that the veteran would have some 
difficulty with light-heavy and heavy work.  Moreover, the 
report concludes with the setting of parameters for the 
veteran's employment, thus indicating that the veteran is 
capable of performing some type of work, i.e. moderate to 
light work.  Additionally, the Board does not find the report 
to be ambiguous, and thus a remand for clarification is not 
required.  It is clear that the examiner is opining that the 
veteran would have difficulty with heavy work but is capable 
of performing moderate to light work.

Based on the foregoing, which shows that the veteran has been 
working 12 hours per day for 6 months per year for over 10 
years with the same employer, and able to work the winter 
months as well, the Board finds that his low back disability 
does not present an exceptional or unusual disability 
picture.  While his disability clearly interferes with his 
employment, as indicated by the lost days of work, the Board 
does not find that this interference is marked, but is rather 
contemplated in the evaluations granted for his service-
connected disability in the application of the regular 
schedular standards.  There is also no evidence that the 
veteran's low back disability is productive of frequent 
periods of hospitalization, rendering impractical the 
application of the regular schedular standards.  

Thus, based on a careful analysis of the lay and medical 
evidence, the Board concludes that the veteran's 
spondylolysis of L-5 does not warrant an extra-schedular 
rating pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

An extra-schedular rating pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) for the veteran's service-connected 
spondylolysis of L-5 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


